  Case 20-03011              Doc 13       Filed 06/22/20 Entered 06/22/20 09:03:18      Desc Main
                                            Document Page 1 of 1

     FILED & JUDGMENT ENTERED
            Steven T. Salata


              June 22 2020


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                          _____________________________
                                                                                   J. Craig Whitley
                                                                            United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
 In re:

 BK RACING, LLC,                                                     Chapter 11

                                      Debtor.                    Case No: 18-30241


 MATTHEW W. SMITH, Chapter 11
 Trustee for BK RACING, LLC,

                                      Plaintiff,

     v.                                                   Adversary Proceeding No.: 20-3011

 BOBBY MCKEY’S, LLC,

                                      Defendant.

  EX PARTE ORDER TO EXTENDING DEADLINES TO RESPOND TO DISCOVERY

        This matter is before the Court on the Plaintiff’s ex parte Motion for an extension of time
to respond to (i) Defendant’s First Set of Interrogatories to Plaintiff, (ii) Defendant’s First
Request for Production of Documents, and (iii) Defendant’s First Request for Admissions to
Plaintiff (together, the “Discovery Requests”). Having considered the Motion and for good
cause shown, Paintiff’s deadline to respond to the Discovery Requests is hereby extended to and
including July 27, 2020.

SO ORDERED

This Order has been signed electronically.                                 United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.



MWH: 10530.001; 00023047.1                         1
